Name: 1999/622/EC, Euratom: Commission Decision of 8 September 1999 on the treatment of repayments of VAT to non-taxable units and to taxable units for their exempt activities, for the purpose of implementing Council Directive 89/130/EEC, Euratom on the harmonisation of the compilation of gross national product at market prices (notified under document number C(1999) 2533) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: financial institutions and credit;  national accounts;  taxation;  prices;  economic policy
 Date Published: 1999-09-17

 Avis juridique important|31999D06221999/622/EC, Euratom: Commission Decision of 8 September 1999 on the treatment of repayments of VAT to non-taxable units and to taxable units for their exempt activities, for the purpose of implementing Council Directive 89/130/EEC, Euratom on the harmonisation of the compilation of gross national product at market prices (notified under document number C(1999) 2533) (Text with EEA relevance) Official Journal L 245 , 17/09/1999 P. 0051 - 0051COMMISSION DECISIONof 8 September 1999on the treatment of repayments of VAT to non-taxable units and to taxable units for their exempt activities, for the purpose of implementing Council Directive 89/130/EEC, Euratom on the harmonisation of the compilation of gross national product at market prices(notified under document number C(1999) 2533)(Text with EEA relevance)(1999/622/EC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty establishing the European Atomic Energy Community,Having regard to Council Directive 89/130/EEC, Euratom of 13 February 1989 on the harmonisation of the compilation of gross national product at market prices(1), and in particular Article 1 thereof,(1) Whereas the European System of Integrated Economic Accounts (ESA second edition), does not specify explicitly the treatment of repayments of VAT to non-taxable units and to taxable units, for their exempt activities;(2) Whereas for the purpose of the calculation of gross national product at market prices (GNPmp) pursuant to Article 1 of Directive 89/130/EEC, Euratom, it is necessary to clarify the treatment of repayments of VAT to non-taxable units and to taxable units, for their exempt activities, for the purpose of ESA second edition;(3) Whereas the sixth Council Directive 77/388/EEC of 17 May 1977 on the harmonisation of the laws of the Member States relating to turnover taxes - Common system of value added tax: uniform basis of assessment(2), as last amended by Directive 1999/59/EC(3), specifies the notions of taxable person, of non-taxable person and of exempt activity;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the committee established by Article 6 of Directive 89/130/EEC, Euratom,HAS ADOPTED THIS DECISION:Article 1In compiling national accounts aggregates for the purpose of the implementation of Directive 89/130/EEC, Euratom, repayments of VAT incurred on their purchases, made to- non-taxable persons,- taxable persons, for their exempt activities,shall be treated under ESA second edition as current transfers (in the distribution of income account - C3) or capital transfers (in the capital account - C5), and not as if they were deductible VAT.For a harmonised application of this Decision, non-taxable persons are as defined in Article 4 of the sixth Directive 77/388/EEC, Euratom, and the exempt activities envisaged are those listed in Article 13 of the sixth Directive 77/388/EEC, Euratom.Article 2The provisions of Article 1 shall apply to GNP data transmitted pursuant to Directive 89/130/EEC, Euratom, for the years from 1988 onwards.Article 3This Decision is adressed to the Member States.Done at Brussels, 8 September 1999.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 49, 21.2.1989, p. 26.(2) OJ L 145, 13.6.1977, p. 1.(3) OJ L 162, 26.6.1999, p. 63.